Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10-17, 19-22 of U.S. Patent No. 10,560,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-33 are either anticipated by or obvious variants of patent claims 1, 7, 9, 10-17, 19-22.  For example, patent claim 1 includes all limitations of independent claim 19.  Patent claim 16 includes all limitations of independent claim 28.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 7, 9, 10-17, 19-22.  In particular, the following table shows the corresponding limitations between claims 19-33 and patent claims 1, 7, 9, 10-17, 19-22.
Present Application Claims (17/223,190)
Patent claims (US10,999,754)
19. (New) A method of controlling a mobile communication network, the mobile communication network comprising a control-plane network entity, a user-plane network entity, a plurality of reception points, and at least one user equipment device, the method comprising: configuring by the control-plane network entity at least two of the plurality of reception points to be in a reception cluster with respect to the at least one user equipment device, and selectively configuring by the control-plane network entity at least one of the reception points in the reception cluster to forward or not to forward to the user-plane network entity data transmitted by the at least one user equipment device, 


wherein the at least one of the plurality of reception points in the reception cluster is selectively configured by the control-plane network entity in dependence on at least one of a geographic position of the at least one user equipment device and a reception quality measurement report sent by a plurality of reception points to the control-plane network entity following a reception in the plurality of reception points of a signal from the at least one user equipment device.

20. (New) The method according to claim 19, wherein a configuration to forward or not to forward to the user-plane network entity data transmitted by the at least one user equipment device contains at least one condition indicating at least one out of a threshold for a measurement and a decoding result indicating the result of an attempt to decode data received from the at least one user equipment device.

21. (New) The method according to claim 19, wherein one or more selected reception points of the reception cluster are configured to buffer data received from the at least one user equipment device and to forward said buffered data only upon receipt of a command from the user-plane network entity.
22. (New) The method according to claim 19, wherein one or more of the reception points of the reception cluster are configured to not decode data received from the at least one user equipment device.

23. (New) The method according to claim 19, wherein in response to the measurement reports, individual reception points of the reception cluster are removed from the reception cluster.

24. (New) The method according to claim 19, wherein in response to the measurement reports, individual reception points currently not in the reception cluster are included in the reception cluster.

25. (New) The method according to claim 19, wherein the mobile communication network comprises multiple transmission points transmitting identical data synchronously to user equipment devices.

26. (New) The method according to claim 25, wherein the multiple transmission points transmitting identical data synchronously to the user equipment devices build at least parts of the reception cluster.

27. (New) The method according to claim 19, wherein the selected reception points receive the data received from a user equipment device from common signals that are transmitted by the user equipment without adaption of the signals to any specific reception point of the receiving reception points.

28. (New) A control-plane network entity for controlling uplink traffic in a mobile communication network having a plurality of reception points and at least one user equipment device, wherein the control-plane network entity is adapted to: configure at least two of the plurality of reception points to be in a reception cluster with respect to the at least one user equipment device, 






receive measurement reports from reception points in the reception cluster following a reception of signals by the reception points in the reception cluster from the at least one user equipment device and selectively configure each of the reception points in the reception cluster to forward or not to forward data received from the at least one user equipment device, 
the configuration of reception points in the reception cluster being dependent on at least one of a geographic position of at least one of the at least one user equipment device and a reception quality measurement report sent by a plurality of reception points to the control-plane network entity following a reception in the reception points of a signal from the at least one user equipment device, 


wherein different reception points in the reception cluster are configured differently such that only selected reception points receiving data signals from the user equipment device forward the data while one or more other reception points in the reception cluster do not forward the data.

29. (New) The control-plane network entity according to claim 28, wherein the control-plane network entity is arranged to instruct selected reception points to buffer data received from the user equipment device and only forward the data on receipt of a command.

30. (New) The control-plane network entity according to claim 28, wherein the control-plane network entity is arranged to add reception points to the reception cluster and remove reception points from the reception cluster based on a geographic position of the reception points to be added or removed.

31. (New) A mobile communication network reception point arranged to receive signals from a user equipment device, wherein the reception point is further arranged to send a measurement report to a control-plane network entity and to receive a configuration message from the control-plane network entity configuring the reception point to selectively forward or not forward transmissions from the user equipment device to a user-plane network entity dependent on a position of the user equipment device determined in the control-plane network entity based on the measurement report, 


wherein the reception point is arranged to respond to a configuration message selectively commanding the reception point to transmit a report of measurements of signals received from the user equipment device or not to forward data received from the user equipment device in accordance with the configuration message.

32. (New) The mobile communication network reception point according to claim 31, wherein the reception point is arranged to receive data signals from common signals that are transmitted by the user equipment without specific adaption of the signals to the reception point.

33. (New) The mobile communication network reception point according to claim 31, wherein the reception point is arranged, on receipt of a command from the uplink controlling entity to buffer the data received from the user equipment device and forward such data only on receipt of a further command from the user-plane network entity.
1. A method of controlling a mobile communication network, the communication network comprising, an uplink controlling entity, a plurality of reception points and at least one user equipment device, the method comprising: configuring by the uplink controlling entity at least one of the plurality of reception points to be in a reception cluster with respect to the at least one user equipment device, and 
configuring by the uplink controlling entity the reception points in the reception cluster to exhibit a participation behavior, the participation behavior being at least one of measurement reporting and payload reporting with respect to transmissions from the at least one user equipment device, 
wherein the at least one of the plurality of reception points in the reception cluster is configured in dependence on a geographic position of at least one of the at least one user equipment device and the at least one reception point of the plurality of reception points.






7. The method according to claim 5, wherein a configuration of a participation behavior of conditional forwarding of data contains at least one condition indicating at least one out of a threshold for a measurement and a decoding result indicating the result of an attempt to decode data received from the at least one user equipment device.



9. The method according to claim 1, wherein one or more selected reception points of the reception cluster are configured to buffer data received from the at least one user equipment device and to forward said buffered data only upon receipt of a command from the uplink controlling entity.

10. The method according to claim 1, wherein one or more of the reception points of the reception cluster are configured to not decode data received from the at least one user equipment device.

11. The method according to claim 1, wherein in response to the measurement reports, individual reception points of the reception cluster are removed from the reception cluster.

12. The method according to claim 1, wherein in response to the measurement reports, individual reception points currently not in the reception cluster are included in the reception cluster.

13. The method according to claim 1, wherein the mobile communication network comprises multiple transmission points transmitting identical data synchronously to user equipment devices.

14. The method according to claim 13, wherein the multiple transmission points transmitting identical data synchronously to the user equipment devices build at least parts of the reception cluster.

15. The method according to claim 1, wherein the selected reception points receive the data received from a user equipment device from common signals that are transmitted by the user equipment without adaption of the signals to any specific reception point of the receiving reception points.

16. A network equipment entity for controlling uplink traffic in a mobile communication network having a plurality of reception points and at least one user equipment device, wherein the network equipment entity is adapted to: 
configure at least one of the plurality of reception points to be in a reception cluster with respect to the at least one user equipment device, 
the configuration of reception points in the reception cluster being dependent on the geographic position of at least one of the at least one user equipment device and the at least one of the plurality of reception points, 
receive measurement reports from a plurality of reception points in the reception cluster following a reception of signals from the at least one user equipment device and 
configure the reception points in the reception cluster to forward data received from the at least one user equipment device and 

to send measurement reports, wherein each of the multiple reception points in the reception cluster is configured to exhibit a participation behavior with respect to at least one of measurement reporting and payload reporting with regard to reception of signals from the at least one user equipment device, the participation behavior being dependent on at least one of the measurement reports and the geographic position of the reception point, and 
wherein different reception points in the reception cluster are configured differently such that only selected reception points receiving data signals from the user equipment device forward the data while others transmit only a measurement report.


17. The network equipment entity according to claim 16, wherein the network equipment entity is arranged to instruct selected reception points to buffer data received from the user equipment device and only forward the data on receipt of a command.



19. The network equipment entity of claim 16, wherein the network equipment entity is arranged to add reception points to the reception cluster and remove reception points from the reception cluster based on the geographic position of the reception points to be added or removed.

20. A mobile communication network reception point arranged to receive signals from a user equipment device and to measure a timing of the received signals, wherein the reception point is further arranged to send a measurement report to an uplink controlling entity and to receive a configuration message from the uplink controlling entity to implement a participation behavior with respect to at least one of subsequent measurement reporting and payload reporting with regard to transmissions from the user equipment device, the participation behavior being dependent on the position of the user equipment device determined in the uplink controlling entity based on the measurement report 
wherein the configuration message may command the reception point to transmit a report of measurements of signals received from the user equipment device but not data received from the user equipment device.




21. The mobile communication network reception point according to claim 20, wherein the reception point receives the data signals from common signals that are transmitted by the user equipment without specific adaption of the signals to the reception point.

22. The mobile communication network reception point according to claim 20, wherein the reception point is arranged, on receipt of a command from the uplink controlling entity to buffer the data received from the user equipment device and forward such data only on receipt of a further command from the uplink controlling entity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477